Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, during the sitting yesterday adjournment of a debate was requested under Rule 131. The debate covered asylum rights and the adjournment was requested by Mr Schulz. It can happen, of course, that adjournment has to be requested, but we have a feeling that the Socialist Group plays these kind of tricks every time. We saw it last week at the part-session in Strasbourg during the debate on drugs policy which was adjourned on the same grounds, and yesterday we had to witness this trick with regard to asylum policy.
We are under the impression that the Socialist Group does this when they cannot win a debate. It was clear that on drugs policy they were going to lose gloriously in the House. It was clear that on asylum policy the opinion of the Socialist Group was not going to be shared by the majority of the House. Mr Nassauer made that clear more than once to the Socialist Group. Using Rule 131 to spring surprises on Parliament does not fit in with the mores of the House. I have become familiar with the excuses of the Socialist Group, but I do think that on this point we have to make agreements in advance. It is not acceptable to spring surprises on one another.
Mrs Oomen-Ruijten, I let you speak for longer than your allotted speaking time, but I would like to ask the other members who have asked for the floor to keep to their speaking time. I assume that you wish to speak on the same subject, Mrs Fontaine.
Madam President, I would like to address the same subject, that is, referral to committee of the asylum rights issues which were decided upon yesterday afternoon. Of course, I am not contesting the request for referral which is entirely in accordance with the rules, but rather the conditions under which the vote was taken. Only 51 Members were able to take part in the vote, and I feel, Madam President, that this number is not very representative of our House, particularly on such a sensitive issue as that.
However, I think that we gained at least one thing from it all; we were able to carry our a very useful practical exercise in measuring the time and distance between our offices and the Chamber. I hope that this information will be recorded in the minutes.
Many of us were trapped in the lifts which were, of course, stopping at every floor to admit colleagues who were hurrying to get there, and a large number of us arrived just a few minutes before the vote.
Madam President, might I request that the Quaestors provide a rule which specifies that a period of 15 minutes be allowed between the first bell and the time of the vote. I feel that this proposal is very reasonable, and will submit it to the Quaestors.
Madam President, I agree entirely with what Mrs Oomen-Ruijten and Mrs Fontaine have just said. On page 15 of the Minutes, I see that the president of the sitting responded to the speakers who raised the arguments just mentioned, saying that 'two Members spoke and this left enough time for Members to get to the Chamber' .
I would strongly reject this, because in fact a number of Members heard the bell and immediately hung up their phones, some quite casually according to their interlocutors, but they were not actually in a position to be able to vote. This is scandalous. I would point out that in national parliaments there is not just one bell - some of our colleagues even thought that it was a fire alarm. As already requested, Members' offices should be fitted with lights, as is the case in some parliaments; these would indicate when the vote is announced to give the Members the time they need to get to the Chamber.
I would ask the Office and the College of Quaestors to tackle this issue.
Madam President, I agree with what Mrs Fontaine and Mr Pasty have said but I should like to broaden the matter rather than narrow it down. We accept what happened yesterday on the floor of the House because it was under the existing rules. The unfortunate thing was that time was not allowed for Members to get here. It is Rules 126, 128, 129, 130, 131 and 132 which need to be looked at. Those rules say quite clearly that the vote will be taken immediately. What does immediately mean? When the bells are rung it normally means that we have ten minutes before we get to the plenary for the start of a session. The bells rang yesterday, but as Mr Pasty quite rightly said, there was no other indication whatsoever what was going on in the Chamber.
I recognize that we have just moved into a new building and the full scenes are not yet available on our television sets but it is an issue that the administration needs to address. Maybe this should go to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities so that the Rules can be changed to accommodate what happened yesterday.
Madam President, I also want to complain about what happened last night. Not only was I not able to get to the vote but I was out of the House on parliamentary business and came back to speak. The world was waiting to hear my words on Socrates and was deprived of them. Changing parliamentary business at the last minute as was done on a very small vote last night is totally contrary to the spirit of democracy. Speaking on behalf of the Green Group, I utterly condemn what happened last night.
(Mixed reactions)
Madam President, first of all I naturally reject what Mrs Oomen-Ruijten just said about the attitude of the Socialists. And I would go further than that: on page 14 of the Minutes it says that when Mrs Díez de Rivera - in other words, I - arrived in the Hemicycle yesterday after the bell rang for the vote, I protested there and then because we had not been given enough time to get to the vote, when it was an exceptional vote. So, Madam President, I agree with what Mr Pasty, Mrs Fontaine and Mr Provan said, but I was late, despite running out of my office. Therefore, once again I reject Mrs Oomen-Ruijten's criticism of the Socialist Group, and there is the proof that we all tried.
Madam President, as is clearly apparent, the Social Democrats have also had difficulties getting to the vote concerned here. I am, of course, also sorry about the problems which other groups have had, but we tried to warn them in advance that we wanted to have a vote under Rule 131 because we believe that, after the Group of the European Liberal Democrat and Reform Party had withdrawn their signature from the joint proposal, we needed more time to draw up a joint text on the right of asylum, which could also achieve broad support in this House.
Ladies and gentlemen, I think we are agreed that Rule 131 of the Rules of Procedure was the basis for the vote. So I am satisfied that the Rules of Procedure were correctly followed. However, I recognize that those Members who have expressed the view that the distance here is too great have some right on their side. I think it is the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, and not the Quaestors, who should look at that Rule and consider how we can make sure that this does not happen again. I have to say that my own office is on the 12th floor, and I also heard the ringing; I got here just as the vote was taking place. It was certainly very tight and we cannot allow that to happen in the future.
For the time being, I am bound to say that matters were conducted in accordance with the rules yesterday. During the next part-session, the Conference of Presidents will have to decide where this will come on the agenda. However, I shall pass on the criticisms that have been made here both to the Bureau and to the Conference of Presidents. We can then decide whether to forward the matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, or whether, as Mrs Fontaine has suggested, we can find a simple solution in advance, so that we have acceptable arrangements in future.
Madam President, what Mrs Jensen is saying is terrible. I like her, but we cannot have a situation whereby. when another group withdraws its signature under a resolution, Parliament no longer votes on a text. This is happening for the second time now. First it was drugs, now asylum policy. The Socialist Group is not going to make it and simply says: well, then we will withdraw it. This is unparliamentary behaviour. It does not fit in with the mores of the House.
Mrs Oomen-Ruijten, someone has already pointed out - I think it was Mr Provan - that we should have been informed that a vote was taking place and what it was about. I can only say that we all have a duty to look at the agenda. Everyone had a chance to check what was on the agenda, and everybody knew that according to the Rules of Procedure anyone can adjourn an item at any time. Those are the rules but I do have some sympathy for what has been said.
Madam President, I would suggest one simple way of overcoming the problem of the distance between Members' offices and the Hemicycle. It is one that a colleague of mine has already adopted. It would simply be for Parliament to provide all Members with bicycles.
Thank you very much, Mr Watson!
Training of seafarers
The next item is the recommendation for second reading (A4-0411/97) by Mr Parodi, on behalf of the Committee on Transport and Tourism, on the common position established by the Council with a view to the adoption of a Council Directive amending Directive 94/58/EEC on the minimum level of training of seafarers.
Madam President, ladies and gentlemen, the amendment to the Directive on the minimum level of training for seafarers, which is the subject of the present recommendation, was prompted by the need to adapt the training of seafarers to suit the actual conditions which pertain in maritime transport, in particular the new technological developments which have been introduced on board ships and new methods of occupational training. Let us not forget that 80 % of maritime accidents can be directly attributed to human errors or omissions.
The objective of the revision of the STCW Convention and the associated amendment to Directive 94/58/EEC is to remedy this situation and, if possible, to lessen the impact of the human factor on maritime accidents. This goal can be achieved by establishing minimum requirements for the occupational training and watch-keeping certification of seafarers, providing effective control of the application of international regulations and preventing the credibility of the certificates issued from being damaged by a general failure to comply with the provisions of the Convention, as has happened in the past.
In my judgement, therefore, this amendment must be regarded in a positive light, as it represents a step towards increased safety and reinforces the powers of the IMO with regard to procedures, the supervision of training methods and certification.
At first reading, the guiding principle I adopted when drafting my report, with the decisive support of the Committee on Transport and Tourism, was to improve and consolidate as far as possible the proposal for a directive by eliminating any uncertainties in law and legal disputes concerning the obligations of Member States with regard to the issuing and recognition of seafarer's training certificates, thereby preventing the employment of barely qualified crews.
In fact, I believe that a rationalization or harmonization of the criteria used for recognizing qualifications, coupled with the adoption of strict quality requirements, may help to raise seafarers' level of competence, improve the safety and competitiveness of the Community fleet and reduce the number of substandard ships. As I have said before, safety is at stake; however, I must add that the Commission has amended its initial proposal in light of the first reading. The Council's common position has welcomed the sense, the concept and the objectives which are an integral part of the amendments made to the provisions of the original proposal.
In fact, the Council has reworded a number of paragraphs in the initial proposal. It has also introduced new paragraphs which are more in line with Parliament's wishes and whose objective is to increase safety. The new articles concern the rules governing coastal shipping, sanctions and disciplinary arrangements, quality standards, medical requirements, the issuing and registration of certificates, the liability of shipping companies and the inspection of landing facilities. These are articles which, together with the other amendments, have the merit of removing uncertainties and simplifying interpretation.
In conclusion, at this point I believe that the common position and the position expressed by the European Parliament which inspired the amendments have been fully taken on board by the Council. Thanks to these amendments and the present improvements, it will be possible to take a further step towards increasing safety at sea, an objective which Parliament has been pursuing for many years and which we shall continue to pursue.
Madam President, on behalf of the Party of European Socialists, I would like to begin by expressing my wholehearted support for this proposal for a directive amending the original directive on the minimum level of training of seafarers. It is another positive step in the improvement of both safety at sea and the protection of our very important marine environment. Bearing in mind that over the past decade we have lost some 12, 000 lives at sea throughout the world - and, indeed, continue to lose more than 200 ships a year throughout the world, we in the European Union need to be constantly on guard to enhance and improve the standards of safety at sea.
The essential essence of this directive is to address the human factor. As the rapporteur, Mr Parodi, quite rightly pointed out, some 80 % of maritime accidents are attributable to human error and therefore this key issue should play an important part in our maritime strategy to enhance safety and protect the environment. It is vital that seafarers receive the necessary high level of training and certification in order to reach the level of competence and skill needed during their service at sea, to be able to communicate effectively with the crew, follow instructions and advice and, on occasion - all too often I fear - deal with crisis situations. Vessels must be crewed by seafarers who possess the necessary theoretical and practical knowledge.
This current proposal seeks to incorporate the requirements of the 1995 Convention on the standards of training of certification and watch-keeping for seafarers. I would like to congratulate the Commission not only for keeping pace with international maritime law but transposing it into Community legislation to ensure that it is effective throughout our European waters. I hope that the Commission will continue to maintain this pace of improving safety at sea. This proposal for a directive seeks to include the new training and certification requirements, including watchkeeping requirements and to introduce common criteria for the recognition of seafarers' certificates issued by third countries.
Like Mr Parodi, I was pleased that the Council, with the support of the Commission, has incorporated most of the ideas and objectives of the European Parliament in the first reading. I am pleased to say that Mr Parodi successfully managed to further clarify and enhance the Commission proposal, removing uncertainties and simplifying the text. I was particularly impressed with the emphasis which the rapporteur put on the need to attract young people into the maritime profession and to promote the employment of seafarers. In its recent communication 'Towards a Maritime Strategy' , the Commission indicated that there is a worldwide shortage of qualified and able seafarers. Developing a European policy to bring young people into the profession is a vital means of providing both highquality seafarers and helping resolve the problems of unemployment in Europe, not least in our maritime communities.
I would like to take this opportunity to commend the rapporteur on the importance he placed on having a common working language to be able to work effectively and, in particular, handle crisis situations. I look forward to the implementation of this directive in Member States as another positive move in our campaign for maritime safety.
I would conclude by urging the Commission to ensure that this amendment to the directive is implemented, is transposed and is enforced by the Member States. We have recently had a report that some 60 % of all transport internal market directives have yet to be transposed by the Member States. Perhaps the Commissioner would like to comment on how best we can ensure that this very worthy directive is not only supported here in this House, implemented by the Council but is actually implemented on the ground by the Member States and their enforcement agencies. Indeed, I would like to see some mechanism whereby we can have a regular reporting mechanism to ensure that safety standards throughout the EU are not only maintained but are implemented and enforced at a high level.
Madam President, on behalf of the European People's Party I must stress that we too support the common position, as amended by the Committee on Transport's three amendments, which we already approved in committee.
I must point out that the proposal being considered amends Directive 94/58/EEC, which was adopted by this Parliament, and also that it is a directive which has largely been incorporated into the national legislations. Consequently, I am optimistic that the amendments to that first directive, concerning which we have the present common position, will enjoy equally rapid incorporation into national laws.
This new amending directive certainly represents great progress. Its most important point is that it introduces measures which could constitute incentives to attract new young seafarers.
On the other hand, the new directive clears the picture, because it makes a clear distinction between matters relating to the training and recruitment of seafarers, and those relating to how crews on ships operate.
I must therefore say that while we all welcome this progress achieved by the new, supplementary directive, it should at the same time be noted that the Commission has not adopted initiatives in the area of positive measures on behalf of European shipping.
We make progress with safety issues, we extend the controls applied to ships in European ports and in terms of the ability of the crews that man the ships, any ships, and steer them into European ports, but we have still done nothing to propose positive measures to stop shipping from abandoning European flags. The Commission has been slow about that. It seems that there is a dearth of ideas in the Commission, that it has no proposals to offer. There is of course a proposal on shipping strategy, but because of the many problems it created, that has somewhat fogged the whole picture of European shipping policy.
I should like to say, however, that it is time for, and we are waiting to see, a new spirit, a new approach to the issue of positive measures on behalf of shipping, because we continue to progress haphazardly either via second ships' registers, and now every country is setting up a second ships' register, or by continually running down the European flags to the benefit of other, improbable flags, and I stress this point. There are tiny islands which have large merchant fleets. This is not the right time to point out the dangers in that, but from the floor of Parliament I once more call on the Commission to reflect on how it could deal with the problem we know as 'positive measures on behalf of shipping' .
Madam President, I too think that the report by Mr Parodi contributes greatly towards improving the Council Directive amending Directive 94/58/EEC, and our group supports it. Of course, I would like to mention two reservations or questions, ones that stem at least from our experience of Greek shipping, granted that Greece has one of the largest merchant fleets in the European Union.
The first reservation relates to the statement that 80 % of accidents are caused by human error. The experience we have from Greece is that while human error certainly plays a major part, a very large proportion of accidents are caused by the operation of old vessels which can only respond to bad weather or other problems with great difficulty. I could accept Mr Parodi's argument if, under the heading of human error, we included neglect, criminal neglect and the criminal cover-ups often associated with the operation of such vessels.
My second reservation relates to the recruitment of young people to ships and this is an orientation that is very important indeed. However, once again our problem in Greece is not that the young are not attracted into training with a view to having a professional career in shipping, but that the labour market for shipping is constantly being restricted, decreasing and contracting, despite the fact that Greece has a very large merchant fleet. And that, in my opinion, is because shipowners all too often pursue a policy of recruiting cheap, ill-trained crews from third countries, from Asian countries etc., with the result that, not only is the labour market reduced in the Community area, but there is also a lack of safety in the operation of the vessels.
The three amendments insisted upon by Mr Parodi have our support, in relation both to medical fitness and to watch-keeping conditions on the bridge, as well as the subject of restricted rest periods. In particular, however, we should note the matter of verbal communication. There is often a very great problem with verbal communication among the crew, which often leads to accidents. And I would like to say that Greece has recently suffered two major shipping disasters, with many lives lost at sea, which took place during the holidays.
Madam President, I should like to join in the congratulations to Mr Parodi for his excellent work and welcome the constructive nature of this whole debate. I would also like to echo the points made by Mr Watts about the dangerous nature of seafaring. We broadly support the whole thrust of this report. Like Mr Sarlis and Mr Alavanos, however, I share the concern about crews from third countries which are an increasing phenomenon in the EU shipping area. It is causing a lot of concern, not only in Scotland where I come from, but over a huge range of European countries.
It will be helpful for the port states to have a role in this. They will be crucial in enforcing the standards which we rightly expect of the European countries. I would like to say to Commissioner Bjeregaard that the challenge now from the point of view of the European citizens is to see that the standards that we expect are applied to those third country crews. Otherwise, there is a grave danger that a lack of fluency in the right language, the failure to be able to communicate could put lives at risk. In a year when a large box-office draw is a film about the sinking of the Titanic , we need no reminder how terrible disasters are and we want to do everything possible to prevent their occurrence.
Madam President, ladies and gentlemen, there are a considerable number of accidents caused by human error in the domain of seafaring which have serious consequences for human life or for flora and fauna. In far too many cases, ships show the flag of convenience and are manned by non-Community crews, so ensuring a cheap workforce.
The National Front has always denounced this movement of workers which means using an under-qualified, non-European workforce. Not only is this harmful to employment, but it is also endangers the safety of ships and of our coasts. We must oppose the concept of social dumping which pays a Polish or Chinese sailor FF 2500 per month, where a French sailor gets FF 10 000.
We can only relaunch and protect this sector by adopting a systematic policy of national preference for employing sailors, and direct or indirect financial support for its own shipping fleet by each country. So we welcome the report by Mr Parodi which aims to promote an adequate level of sufficiently harmonized training and professional competence which will increase safety of seafaring within European.
Madam President, Madam Commissioner, ladies and gentlemen, I think this is a good example of how the Council of Ministers and the Parliament can work together. In response to a good proposal by the Commission we have essentially agreed in two readings on how the training of seafarers could be improved, with particular reference to their protection and to protecting our citizens and the environment. As various Members have already said, substandard ships are the nub of the matter, although I must tell my friend from Greece that I am not quite sure if I would include old ships. Ships may be very old, yet if they are well maintained and have a good crew, they are highly seaworthy. I sincerely believe that the human factor is one of the main causes of accidents, and - we are lucky in having the right Commissioner with us this morning - accidents at sea often result in dreadful pollution which put nature and the sea seriously at risk. Training seafarers so as to avoid accidents can accordingly make an indirect contribution to preventing sea pollution and to environmental protection.
I believe it is particularly important that watchkeeping requirements have been tightened up. But it is my belief, whether the Titanic is a good example or not, that they knew what was happening. They just needed to react properly. However, the economic interests of the company outweighed the need to protect passengers. We must make sure that never happens again, so I believe that these watchkeeping requirements are very good. But watchkeeping is not of course the end of the story. Mr Parodi has once again brought forward a very good proposal from the first reading. Madam Commissioner, it would be wonderful if you could give this additional Parliament amendment your support, as its aim is even more stringent treatment of exceptional circumstances in relation to watchkeeping, and I believe that safety at sea must come first.
On the latter point, I should like to support what my colleague has said. It is no good at all if the Parliament and the Council, in conjunction with the Commission, make excellent law, and if Member States implement this law by amending training regulations, if the same Member States then fail to ensure that checks are carried out under Port State Control to ensure that ships are, in practice, only crewed by well trained seafarers. In this context I think we need to ask the Commission, regardless of subsidiarity, to check whether training regulations are being adhered to, under Port State Control.
Madam President, I am very pleased that the rapporteur, Mr Parodi, is satisfied with the main approach of the Council's common position on the training of seafarers, just as most of the speakers have been. I therefore also hope that Parliament will approve it at the part-session. The Commission considers the joint position to be acceptable throughout because it is in agreement with the principles in the original proposal which was supported by Parliament. In addition, it represents a clarification and, in particular, greater consistency in relation to internationally recognized requirements found in the revised STCW Convention of 1995. In addition, as Mr Parodi states in his recommendation, account has been taken of the substance of the most important of the amendments which Parliament adopted during the first reading.
I would therefore like to urge Parliament not to insist on the amendments set out in the report, because they are actually contrary to the three fundamental principles of the directive. The common position has been formulated so that it agrees as far as possible with the STCW Convention of 1995. Amendment No 1 weakens this relationship because it changes wording which precisely corresponds to Rule 1/9 No 1 of the Convention. I hope Parliament can recognize that it does not really make sense to deviate from this principle.
Another fundamental principle is that the amending directive must not make the non-binding part B of the STCW Code, which serves as a guideline for the national authorities, binding. However, the addition proposed in Amendment No 2 corresponds to the wording of the non-binding part B, while the common position is in full agreement with the binding part A. Parliament will in any case be aware that the question of non-binding guidelines is discussed in the seventh consideration in the common position. The third principle is to maintain the spirit of Directive 94/58/EEC which deals with standards for the training of seafarers. It was never intended that the directive should deal with watchkeeping conditions as such.
Within the framework of the directive, the Commission and Parliament have succeeded in persuading the Council to incorporate certain rules on watchkeeping conditions in Article 5 H, on fitness for service, into the common position, namely rules on preventing fatigue and the associated safety risks. These concern minim um rest periods which several of the speakers have also mentioned. I hope against this background that Parliament agrees that the rule on watchkeeping conditions in Amendment No 3 is not appropriate for this directive.
Madam President, I have tried to explain as fully as and clearly as possible why the Commission cannot support the proposed amendments. I hereby urge Parliament to reconsider its provisional position on the proposal so that we can get this legislation in place as soon as possible.
Madam President, if the Commissioner is going to ask us after such long discussions to reconsider our amendments again, then I for one believe that it would be much better for us to adopt the three amendments and ask the Commission to consider their position again, because their presentation was incomprehensible!
Madam President, a number of Members raised a key issue, namely that it is all very well for this Parliament, the Commission and the Council agreeing legislation but how do we ensure that it is respected, not only by all Member States but also with regard to ships flying flags of convenience? I understand that this it is difficult for the Commissioner to react immediately but on a future occasion we would like a response from the Commission as to how we can ensure that this very worthy legislation is uniformly applied throughout European waters to ships, irrespective of flag.
Madam President, very briefly I should like to say to the Commission that I have noted a certain hardening of its attitude. Let me explain. While we make ourselves available to resolve a very serious problem which certainly merits much greater attention, I do not think we should be asked to do a U-turn. Rather, it is the Commission which should be looking more towards the future and taking decisions more in keeping with the wishes of fifteen countries who are asking for this.
Madam President, it is clear that I will pass on the message which Parliament has given today, but as you know it is not the Commission alone which decides whether anything will come of a piece of legislation. What I expressed hope for in my closing remarks was that we could get the proposed legislation implemented soon. I feel quite certain that my fellow commissioner, Mr Kinnock, will be very careful in ensuring that the Member States also comply with the legislation which is adopted, and will also make use of the fund we have available for the implementation of the adopted legislation. But the request concerned the fact that we are very keen to have a piece of legislation adopted soon.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 11.00 a.m.
Trans-European hydrological networks
The next item is the report (A4-0407/97) by Mr Izquierdo Collado, on behalf of the Committee on Research, Technological Development and Energy, on the technological feasibility of trans-European hydraulic networks.
Madam President, in Parliament we have had some very important - I would even say beautiful - debates about water, thinking about water as a resource and an essential part of culture, which even distinguishes the cultures of different peoples. This aspect of water, as a basic resource, is becoming more significant as time goes by, and it is already apparent that in the next century those water resources will become even more important. The European Union must keep a very careful eye on this fundamental aspect of sustainable development and peaceful coexistence within Europe, and this is what we are working towards in Parliament.
What has the European Union done about water resources? It has done some important things, but always focusing on water quality. Obviously, at the moment, when we are so concerned about atmospheric pollution, and world summits are being held to protect the ozone layer, the quality of water resources needs to be protected firmly and vigorously. I think the Commission is clear about that. At the moment, it is preparing a directive which, unfortunately, is incomplete. We have received a communication and a correction, and another correction is in progress, which perhaps does not give the best impression of the directive. However, the European Union is undeniably doing something about water quality. I believe it is essential to protect our water, and work in that direction must continue.
Well, Madam President, in addition to quality, we also need to talk about the quantity of water. While we were carrying out a study into this, through STOA, and during the Parliamentary initiative, Commissioner Bjerregaard, who is here with us now - and is not listening to my speech at the moment because she is not wearing her headphones - had the good sense to speak on behalf of the European Union about the amount of water, almost for the first time. She did so following her visit to Seville, in Andalusia, where she was able to see that talking just about the quality of water will not solve the European Union's many water problems. And indeed, the European Union can contribute that element of added value so that the optimization of water resources, at EU level, can be a reality.
Obviously, the Member States are working on their catchment area plans, and those plans are necessary in order to rationalize the various hydrological basins so that water resources can be rationalized in those areas where, for geographical reasons, such steps are necessary. But we have to go a step further and carry out transfers of water between the basins if we want to provide solutions to the structural problems which arise within the European Union, such as flooding, drought and desertification.
Therefore, to a large extent, my initiative report attempts to draw attention to the fact that we need a European hydrological plan, and it is our duty to start designing it now: a plan which considers the overall needs of the European Union, and therefore administers water resources efficiently, constantly and strategically, protecting the environment, of course, and allowing it to be reactivated and improved through the use of that water. That European hydrological plan could be used to do many things, both in areas susceptible to flooding and in areas affected by drought. In the report I give an example, which could be applied to other areas: connecting the basins of central and northern Europe with basins in the south which are short of water. This would have no noticeable negative effect on the basins in the centre and the north, and the added value which could be contributed by transferring certain quantities of water could provide the answer for improving the hydrological plans of the southern Member States. These Member States' plans are necessary but cannot be put into operation, because the prolonged droughts of six or even seven years mean that the basins in the south which normally have an excess cannot transfer water to the southern States' own deficient basins.
I want to conclude by saying that the report is highly sympathetic to the fact that water is an extremely sensitive subject, and makes it absolutely clear that no water could be taken from any Member State without its express consent.
Madam Commissioner, I think there is a chance for us to work in this direction, and people are very hopeful that the Commission may be able to work to further this report, if it is approved by Parliament.
As draftsman of the opinion of the Committee on the Environment, I would like to thank the rapporteur, Mr Izquierdo Collado, for his excellent report. The report underscores the problems of the uneven distribution of water resources in the countries of the European Union, for example, between northern and southern Europe. So it is important not to ignore the angle of studying the technological feasibility of a given network which could effectively resolve the issue of water shortages in certain regions of Europe. Of course, the study must show us that a viable solution exists, and this is why I insist that it is important that the European Commission gets this prospective study underway.
We do not have a great deal of experience of this in Europe. We only know about the draft study between the regions Languedoc-Roussillon, in southern France, and the Barcelona region in Spain. So as a Frenchwoman, I am particularly interested in this subject. A prospective study on transferring water between two European regions must define the needs, the possibilities and also the different impacts and the potential which exists in Europe. It must be a comprehensive study, taking into account any effects of this type of network on the management of water resources. The rapporteur has of course explained that fully.
At an environmental level, this study must be accompanied by specific investigations which take into account all environmental aspects, such as the impact on landscapes, natural surroundings, ecosystems and human activity.
I would also like to make an important point clear to all our colleagues, as the rapporteur has done: a project of this sort, if it is feasible, cannot come about without the agreement of the country which would be required to transfer part of its water resources to a region suffering from an imbalance in its resources.
Madam President, I would like to congratulate Mr Izquierdo Collado for his hard work but also for his astuteness in picking a subject of paramount importance and for approaching his work in a spirit of scientific and technological inquiry. He used a STOA inquiry which is exactly what we should do in this Parliament to test our views. That STOA study made it absolutely clear that this is something the European Union should tackle. Of course, it is an overwhelmingly important subject. It will dominate us in the 21st century. We must look not simply at the quality of water but at its location, its availability, and how it is managed. We need a European audit of water in our Community.
Water was identified as one of the key areas when the task forces were set up by Mrs Cresson. We need studies on reforestation. We need to learn from the mistakes of the last two or three centuries which have left parts of the world as desert. We need to look at how water can be retained. We need to look at the location of water and how infrastructures could be used. In doing all these studies we must look at the impact they will have on the environment. The pilot scheme which I commend in Mr Izquierdo Collado's report would be an excellent way of seeing in practice how this would be feasible. This continent will have to study water very soon. Let us not wait for more crises. We need rigorous and exhaustive impact studies before any such scheme takes place. That is one condition. The other, as Mr Collado has said, is the wholehearted and informed consent of any Member State whose water supply is involved in such a hydraulic network.
Madam President, the first thing I want to say is that we think this initiative report by Mr Izquierdo Collado is very timely, but, at the moment, it is just a technological evaluation of the feasibility of these trans-European hydrological networks. In this Parliament, and in the European Union, we are working on the Fifth Framework Programme for Research and Development, which places great importance on the question of water. And that importance, ladies and gentlemen, is due to the fact that most of us in this House are convinced - some are not, but they will soon see - that water is far more important than oil, gas or any other form of energy, because without water there is no life.
However, anything that comes out of this study must definitely be included in the water management policy which, as Mr Izquierdo Collado said, is in its infancy in the European Union.
Whoever does this study will of course firstly have to take into account an analysis of the alternatives. The first alternative is to use water better. We can save a lot of water if we use it better. Secondly, we have to consider other sources, such as the desalination of sea-water, for example. That is essential for the European Union, in order to produce technological equipment which could be exported to other countries, given that the big problem of the 21st century will be water. It is possible there may be wars over water, ladies and gentlemen. So we are talking about an enormously important technological question. Thirdly, there will need to be an assessment of the energy balance-sheet. It seems to me that this is the big difficulty which these hydrological networks will encounter. If they use up too much energy or if the results are energetically unacceptable, these networks will not be much use. In any case, however, there are many hydrological basins which have already been connected, with transfers being made from one to another. But it is only natural that we should first make these connections and perform these transfers within our own countries.
Madam President, Spain, where both Mr Izquierdo Collado and I come from, has a great deal of water, but it is not very well distributed, either in time or in geographical location. It is all up in the north, around Cantabria, with very little in the south. Therefore, we will study these actions in the centre of our country very carefully and, if appropriate, and if the Union makes that decision, we would join in with a water policy based on hydrological networks. Obviously, the economic aspects will need to be studied. Water is badly treated and not given the consideration it deserves: it does not receive sufficient financial resources, especially at municipal level. I think whoever does the technological evaluation work will have to bear that in mind. Obviously, there has to be an environmental impact assessment - European legislation demands that - but there would also have to be a strategic assessment of the plans themselves.
I want to inform the rapporteur that the Group of the European People's Party will support his report, although some of our members have certain doubts, perhaps because they see this important question in a different light. However, I congratulate him in any case.
Madam President, this may appear to be a rather out-of-the-way issue for us in the European Parliament. However, water is vital for everyone. It is a natural resource which everyone needs for survival, so it is natural for us to discuss it here.
Two questions must, however, be asked. The first question is whether this is a matter for the European Union. Or is it a matter which naturally falls under the principle of subsidiarity, i.e. is it the responsibility of the Member States? The other question is whether the proposals presented in this report are good. Are the large-scale proposals for the interconnection of European hydrological networks good? I shall attempt to answer these two questions on behalf of the Group of the European Liberal Democrat and Reform Party.
Firstly, it is currently the case that all rules which regulate natural resources are national. For example, in all countries we have national legislation for forests, land and water. That is natural, since forests and land lie within the nation states. Even for water we have national legislation. But there is a difference: water flows between different countries, rivers flow through different countries and lake systems are shared. Therefore, there is a common interest in safeguarding water as a natural resource, both with regard to the quality of the water and ensuring that everyone has a share of it. So the question is this: is the proposal to interconnect hydrological networks good? We must really question whether this is the right way forward. Is it right that mankind should interfere with natural hydrological networks with large-scale exploitation and solutions? We have no idea what consequences that could have for the ground water, the climate or the environment. It is also true that many of the problems which exist because of water shortage, droughts and floods, which we are trying to solve here, were caused by our human intervention, such as logging, plantations and earlier water controls.
If we are going to do something, we must first of all optimize the installations which already exist in order to make better use of the water in Europe. To conclude: water is primarily a national concern, but with some common responsibility to use it sensibly and for everyone to share in it. The Group of the European Liberal Democrat and Reform Party accepts a study, but it should first of all be directed at existing installations. I myself am going to abstain from voting.
Mr President, this report by Mr Collado emphasizes that within the countries of the EU there are different conditions as far as access to water is concerned. In one region there may be a shortage of water, while in another on certain occasions there is a great surplus of water. This is quite simply governed by the laws of nature. To then suggest, as the rapporteur does, that we should take initiatives to try to restrain the laws of nature and to redistribute the water, so that it is more evenly distributed in the EU countries, is quite alien to me.
The truth is also that it is often mankind that is largely behind the water problems we have, through, amongst other things, agriculture or through the building of various infrastructure projects. One example of this is Hallandsåsen in Sweden, where the ground water was lowered according to the criteria determined for the building of a tunnel through the ridge. Mankind's way of living gives us a number of explanations for today's problems with water shortages or surpluses of water.
It seems as if people now believe the solution is to manipulate water courses further. Such a measure involves interference with nature. That is generally irreversible and therefore it should not be done, out of regard for the principle of caution.
Of course we should consider the issue of water here in Parliament, because the kind of water we have is vital. Above all it is water quality that can be an EU issue, and where we at EU level should try to achieve something. There should be no interference with nature to change or manipulate water flows.
The Green Group in the European Parliament is not going to support this report and will therefore vote against it in the final vote, just as we did when it was discussed in committee.
Mr President, I first want to express our most decided support for the report presented by Mr Izquierdo Collado, and especially for the implicit message contained in that report, which I think everybody has noticed, since the actual implementation of trans-European hydrological networks represents an important way of contributing to economic and social cohesion. I do not think it is a question of governing the rain, as has been said here, but rather of somehow reusing it, or being well prepared, so as not to lose a single drop of that vital liquid, and to avoid the floods which have also been mentioned here so many times.
I think UNESCO has also made a statement along these lines, saying that 12 million people currently die every year because of a lack of water, and warning that in 25 years' time more than 50 countries will be short of that vital liquid, and that potentially serious situations may even arise as a result.
In fact, we should be aware that international legislation in this area is inadequate. Many countries do not even know the extent of their water resources. In that sense, I should like to mention the proposal being studied and discussed by UNESCO at the moment, that the age-old Water Tribunal of Valencia could be adopted in the future as an international point of reference, to help avoid some of the potential conflicts which might arise in the 21st century.
The shortage of water in certain areas represents an additional natural problem, and in order to overcome it we should act together, and from this Parliament, to urge all the peoples of Europe to show solidarity and promote really sustainable development in all the European regions. Hydrological networks, Mr President, have a lot to do with that development.
The creation of a trans-European hydrological network would therefore be a good way of contributing to the development of those regions. In that way, a common asset - water - would contribute to a common objective - Europe.
Mr President, the report by Mr Izquierdo Collado deals with a subject whose importance has not yet been fully recognized; in the next few decades, water is likely to become an ever more critical factor in geostrategic terms.
Neither must we lose sight of the fact that if water resources decrease considerably, especially, but not solely in southern Europe, then this is primarily a result of often irresponsible human activity. Before establishing the feasibility of setting up trans-European water networks, we must first ask if this is what we want. Of course, not all nations are equal in terms of water resources. But we would be wrong to believe that water is more or less limitless in some countries. By seeking to share wealth, we risk sharing shortages.
A desire to transport drinking water over hundreds or thousands of kilometres may be satisfactory for certain industrialists, but for the importing regions this would surely be an admission of failure, and would signify giving up a real water policy. This policy can only be local, based on safeguarding wetlands, preserving estuaries, and implementing more sparing agriculture and industry, recycling liquid waste, and if necessary, using the sophisticated technology of desalinating sea water.
This resource must be managed as close as possible to the point of consumption. Rain water should be examined, collected and its drainage towards ground water facilitated. This is exactly the opposite of what intensive methods of production and national and regional development have done for 50 years. We must stop tearing down our hedges, filling up our ponds and concreting over our waterways. We must also redevelop the Mediterranean forest areas, damaged by fires: they have their part to play in restoring water reserves. On the contrary, a continental network of water transport would represent waste, irresponsibility and could end in shortages if we do not take care.
Moreover, I am surprised by the absence in this report of any mention of using water networks to transport merchandise, where possible, at a time when road and rail networks are saturated, or even for passenger transport within the framework of tourism.
To sum up, I would stress that in order to improve the problems of real water shortages, it is our priority to take action to stem the causes of desertification, and we can do this because most of these causes are human ones. It is important that priority goes to local action rather than launching a large-scale operation. Community solidarity should be expressed at this level.
Mr President, ladies and gentlemen, we shall probably only really appreciate how important water is when we no longer have any. That is why it is no coincidence that our Spanish friend has picked this subject. I should like to give him my very firm support. Our friends from the northern countries have got somewhat excited about this here today, because they are afraid that the southern countries want to take away their water. In fact, just the opposite applies, as every tomato or orange from a southern country that we eat in the north actually means that we are taking water away from the south.
Every tourist who travels to Spain or another southern country uses water. Assuming that everyone uses two to three litres of water a day, that means that tourists visiting Spain alone consume an additional 1 to 3 million cubic metres of water. So there is already a kind of trade in water, but it is hidden. Just think of all the bottles of mineral water, Perrier, Apolinaris, San Pellegrino or what you will, that are shipped all over the world. That is all trade in water, except that it is transported by bottle rather than by pipeline.
At the time of the Roman Empire, they had a 70 kilometre long water pipeline in Cologne, and they also had similar things in other cities. Why should we not consider transfrontier water pipelines now? It seems quite normal to me. Mr Pinel's comment earlier was correct. We need not only to work on water pipelines but also on proper management of available water. This seems so obvious to me that it is hardly worth repeating, we just need to get on with it.
Water has a role to play in a Europe without borders, not only oil, gas and electricity, the trans-European networks that we already have. Why should water not play a similar role? In any case, I believe that water can be classified as a product or a service under the EU Treaty, it certainly comes under the EU Treaty and is not excluded from normal goods.
Mr President, there are parts of Europe where there is not enough water, and areas where there is sometimes too much. Other natural resources are similarly unequally distributed: forest, gravel, ores, oil, and so on. Would it be right to claim compensation for the unequal distribution of olive oil resources, for example? This region we are in here is a pretty substantial non-olive oil producing region.
Waterway systems have always caused radical change to the ecosystem. The reference to the canals of Provence and California was made without justification or critical examination. We could just as well mention the ecocatastrophe that the River Aral waterway system has caused. Before decisions are made in favour of one side or the other and measures taken, we should carry out a worldwide survey of the effects on ecosystems of waterways, canals and anything else connected, at the same time assessing their socio-economic and financial effects.
In the case of Europe the matter is complicated by the fact that the effects are common to more than one Member State. There has been plenty of experience of these for a long time now, but hardly any analytical work has been carried out at all thoroughly. The survey should be undertaken by an independent study group or consultant. Rights of ownership to land and water differ dramatically from one country to another. There are countries where ground water belongs to the territory in which it is found, and is thus totally privately owned. It is not right that the EU should interfere in individual nations' laws of ownership.
A positive feature of the resolution is the mention of the creation of a water market. This must be made much more of in our efforts to reach a stage where everything will happen within the framework of a free market. Spain's tourists are drawn by its waters. In any case an inventory of water reserves should be drawn up and these reserves must be protected through EU directives. We must, above all, respect national law.
Mr President, Mr Linkohr, who spoke just now, asked why we should not consider trade in water, and added that water is after all just an economic commodity. He seemed somewhat surprised at the excitement this subject arouses in countries with abundant water. I am from Austria, and there is great excitement in my country about this, so perhaps I can help him a little here.
Many people in Europe think that every problem can be dealt with by treating it as a commodity. Everything that there is a demand for is a commodity. They treat cloning this way, and book price maintenance in Germany - everything is a product and you can consider everything in that light. My question is, how do we consider things? Why do we not think about the causes of water shortage? Why do we not think about a European strategy for European water legislation, a legal, political and technological strategy for sorting out water management problems, for water conservation and reutilization? Why do people not worry about the mistakes made in agriculture and the single crop farming methods that are contributing to this water shortage?
What about agricultural reform? I think that the confidence of people in these water-rich countries is important. It is vital that politicians recognize the value of this commodity, Mr Linkohr, that they should have some notion, for example, of the contribution Austria's centuries-old water laws have made to giving my country its present level and quality of water reserves. But no-one is suggesting doing anything like this at European level. Instead, wherever and for whatever reason there is a water shortage or water quality is inadequate, we envisage simply bringing in water by pipeline from places where it is still available, and imagine that we will have solved the problem in that way. That breeds mistrust, and that is the reason for the excitement we have seen, and we need to have a complete rethink if water is not only to be treated as a commodity, but if people are also to be aware of its value.
Mr President, I can of course understand the problems of countries who have managed their water differently, and where it is now a commodity in short supply. But whenever we come across logistical and structural problems it seems we try to solve them by interfering with nature on a gigantic scale. That has to be wrong, it cannot work in the long run. Before we consider major pipeline systems, we should consider how water supplies can be provided on the spot. We should call for urgent studies into the effect of microclimates and the effect of vegetation adjacent to water reserves. I am very much of the opinion that not only can we influence rainfall, but that we are already influencing it through our actions. I think that there is enormous scope for doing very positive things with our water resources, including in countries where there are problems at present. I believe that this debate should make us think about specific measures to solve these problems. These measures should not consist of setting up yet another network and expecting spurious solutions to solve real problems.
We cannot therefore support this report now. However, we would like to be constructive and stress that we regard this debate as an opportunity for considering decentralized water management structures, and for investing money in them, because every ECU invested in that way will have an enormous medium and long-term benefit, I am quite convinced of that.
Mr President, you will have realized that this report has provoked a debate on a very Austrian subject. I would have been very grateful if the Member from the Austrian Freedom Party who spoke before me had used the same words that he used in Austria in connection with this report, namely that there is a water war in the EU at present. In that light the whole picture looks quite different, and it is a very long way from the constructive approach that we are accustomed to working towards or appearing to work towards in this House.
We do not doubt the quality of this report. We know that there is no question of making new EU law in this field. We also know what our rapporteur has referred to - point 18 in the report stipulates that there can be no transfer of water within the Union without the express permission of the Member States. That means that the European Treaties come into play, and in view of that I think we will have relatively few problems.
Even if this report seems a bit fishy to me, a fish with a very Spanish flavour, I do welcome the fact, as a number of earlier speakers have mentioned, including both Mr Linkohr and Mr Voggenhuber, that once again we in Parliament are dealing with one of the most important commodities, namely water. One of our conservative friends has also quite rightly pointed out that there are undeniably ways of using and distributing water more efficiently in the southern countries. But we need to be aware that the bill for clean water in the future will be a very hefty one. In dealing with water management problems, we need to bear in mind that we may be talking about new policies, such as a new agricultural policy, as the present one takes no account of water at all, or, for instance, transport policy, which also fails to address water as an issue.
Mr President, I fully accept the need for bilateral agreements in this area, and I wish Spain and France well. I am also very grateful to the Members in my delegation, and above all to Mrs Grosstête, for agreeing to an amendment to which I attach great importance, as it makes it perfectly clear that any interference with a Member State's water without its express permission is completely ruled out. We can only give our support if this amendment is accepted.
I understand that all Member States already have very strict and precise internal regulations governing who may access water and how, so surely this is even more important when it comes to bilateral relations. I would like to say a few words about those states that have their eye on their neighbours' water: do they really manage their own water carefully? How do industry, factories and households behave? Untreated water is discharged into our rivers and lakes in an appalling, dirty and dangerous state. That is unacceptable. It is everyone's duty to keep their own ground water reserves clean in the first place, and only then do they have a moral right to even consider looking at their neighbours' water! I believe that we can only think about trans-European water networks when every country manages its own water with the utmost care. One thing has to be clear: with the greatest respect, Mrs McNally, we do not want any wars because of water. So we need to consider rights of ownership very carefully here.
Mr President, before long all the Austrians in the House will have said something on this subject, but we still have not said everything there is to be said. I would like to tell Mr Bösch that I am using exactly the same words to say in Austria what I have to say here, and this is not scaremongering. I am just expressing concern, despite having great sympathy for the problems of other Member States of the European Union. This report is based on the dangerous assumption that natural resources unevenly spread between the sovereign states of the European Union can be supra-nationally redistributed. Water is not a natural resource belonging to the European Union, as suggested in recital D, but rather a natural resource at the sole disposal of the people of those countries on whose territory it is found. We very firmly reject the notion that quantitative aspects of water policy can be treated as a priority European Union policy.
Nevertheless, the report does address some ideas which could provide an appropriate approach to solving the problems of countries where water is in short supply, such as technical measures aimed at improving the poor condition of water pipelines, reforestation or desalination of sea water. Above all it is necessary to optimize existing local facilities, which would lead to a greater improvement in regions suffering from water shortages. But intervention by the Commission in quantitative aspects of water policy would run counter to the principle of subsidiarity, and create additional unnecessary supranational powers, which would inevitably result in tensions between Member States. Quantitative water policy is and must remain the sole preserve of sovereign states.
Mr President, ladies and gentlemen, first of all I would like to say thank you for the initiative from the Committee. It reflects the citizens' ever growing interest in the question of water resources. It is not only about drinking water, but about water in general as a limited resource which must be protected by a joint effort. I can fully confirm what the rapporteur, Mr Collado, said about the fact that it made a great impression on all the Ministers when they visited Andalusia and experienced the great water shortage. Fortunately it may be said that later (I have just visited the Doñana area again) the region did get some water, so the situation is not as desperate as it was at that time. You will therefore understand that I place great emphasis on the questions of water management and the protection of water resources, and, as you know, in February and November 1997 the Commission approved a draft framework directive on water resources which will act as the central element of European water policy. It was in fact Parliament's Committee on the Environment, Public Health and Consumer Protection which, together with other institutions, took the initiative for a change in European water policy with the symposium on water in June 1995.
Very briefly, a few comments on the draft framework directive on water resources, because it is currently being discussed by both Parliament and the Council, and because it contains a number of significant innovations. Firstly, it will expand protection to cover all water resources and also promote sustainability in connection with the exploitation of these resources. Secondly, its objective will be to achieve a good status for all water resources. The means will be to combine limits for discharges with an objective for water quality. Where regions or Member States share hydrological networks, they will set their objectives jointly. Thirdly, there is the question of water volumes and the protection of water resources. That is also being considered. Water catchment shall be subject to a licensing procedure and an objective will be set to ensure that there is balance between water catchment and the natural renewal of water.
Last, but not least, the framework directive on water will increase transparency and ensure the involvement of all affected citizens and parties when management plans or hydrological networks are being drawn up. That means that significant topics raised in the draft resolution have already been taken up in the draft framework directive on water resources. Let me give a few examples: protection of both water quality and water volumes, payment for water usage with full coverage of costs, assessment of existing facilities and their best possible use, increased transparency and involvement of citizens in water management.
However, there are some questions raised in the draft resolution which Parliament's Committee on the Environment regarded with a certain degree of reservation, so to speak. That applies in particular to the interconnection of Europe's hydrological networks with the aid of artificial watercourses. The opinion of the Committee on the Environment, and I quote, ' insists that at present the European Union does not have the know-how or experience needed to establish such networks.' I admit that I share the Committee on the Environment's scepticism on this point.
The Commission is convinced that problems should first and foremost be tackled at source. That is why the draft framework Directive on water obliges Member States and regions to jointly seek to solve their water problems within shared hydrological systems, but does not aim for large-scale transfers of water between hydrological networks. At the moment, as several speakers also mentioned during the debate, the Member States and their regions show very different patterns of water-related problems and also very different strategies for solving them. In my view that is one of the reasons why the institutions, Member States and non-governmental organizations are agreed that there is a need for a new European water policy, and I share many of the opinions expressed during the debate that this will be one of the major issues in future. If, at this stage, the Community was obliged to set up a hydrological network, that would, in my opinion, not comply with the principles of sustainable development and of tackling environmental problems at source which are prescribed in the Treaty, and which are also one of the pillars of the proposed framework directive on water. In addition, and here I will again point to the Committee on the Environment's opinion, it is still too soon to start on a study which covers the whole of the Community. The necessary data will not exist until the framework directive on water resources has been adopted, and comparable objectives have been set.
I feel there is support for this position in the opinion of the Committee on the Environment and in paragraph 8 of the draft resolution, which points to the possibilities of, and I quote, ' making the best use of existing facilities' and the fact that it is important 'to improve management before you invest.' But the proposed framework directive would by no means prohibit such solutions in certain regions where people are clear about the data and assessments, respect the environmental objectives and have achieved agreement between the parties.
During the development of a new European water policy, it has from the beginning been my intention as Commissioner for the Environment to consult with all interested and affected parties. When I now look back on this process of consultation, I must regard it as extraordinarily successful, both because we have had very valuable input, and because there has been general support for the view that there is need for a new water policy, and for the structure it has been given in the proposal. And it is also in that light that I see the very exciting debate which has taken place in Parliament this morning. I am convinced that the proposed framework directive for water resources will form a good basis for cooperation on sustainable water management between the EU institutions, the Member States and their regions.
The debate is closed.
The vote will take place at 11.00 a.m.
EC- Republic of Yemen cooperation agreement
The next item is the report by Mr Pettinari (A4-0007/98) on behalf of the Committee on Development and Cooperation on the proposal for a Council Decision concerning the conclusion of the Cooperation Agreement between the European Community and the Republic of Yemen.
Mr President, Mr Commissioner, Yemen is a country which over the past few years has made a number of major strides towards democracy and economic reform and these deserve the support of the European Union. If we look at the political situation in the Arabian Peninsula, Yemen is setting a good example, admittedly with some contradictions, but one which requires a commitment from the European Union side by side with the authorities in San'a. To this end, I recommend that the economic and trade Cooperation Agreement which is the subject of my report be ratified. The report will be put to the vote shortly.
Since 1990 Yemen has been undergoing a process of reunification between the north and south of the country which has changed its geography and its politics. With the defeat of the secessionist forces in 1994, the country experienced an acceleration of the democratic process which has resulted in the organization of general free and democratic elections. A delegation from the European Parliament was even able to monitor the conduct of the elections and testify to the fairness of the electoral process. Today, Yemen has a parliament made up of 301 members in which the normal interaction between the majority and the opposition are bringing about a population with a maturing democratic awareness.
To understand my favourable views properly, you have to consider carefully the regional context in which Yemen finds itself. In the Arabian Peninsula Yemen's democratic experience is probably the most advanced and has developed despite external obstacles and opposition, in particular from Saudi Arabia which, for obvious political and economic reasons, has always tried to place obstacles in the path of the development of democracy in Yemen.
What is more, the foreign policy choices made by Yemen during the Gulf War did not help to create a climate in which the country would be accepted into the international community. Only now is it finding its proper role on the regional and international stage. In this context I should like to point out the country's constant and determined search for peaceful relations with its neighbouring countries. This is further evidence of the existence of a deliberate democratic choice which I believe we should be supporting: a global good neighbours treaty has been signed with Oman to put an end to long-standing territorial disputes in the east of Yemen; the International Court of Justice in the Hague has become directly involved in the dispute with Eritrea over the Hanish islands, using peaceful diplomacy to put an end to a situation which must not be allowed to wreck relations between two important countries needlessly; contact is even being reestablished with Saudi Arabia to resolve territorial disputes in northern Yemen.
In my opinion, these are important, positive political choices to which the Union should give its backing. Admittedly, we all know only too well that Yemen still has a lot of problems. We only have to think of the unacceptable incidences of abduction which on more than one occasion have also involved tourists from my country. But Yemen is undergoing a process of change and the context in which this is happening must also be understood by its critics. In San'a I discussed face-to-face with the country's highest authorities the accusations of human rights violations which have also been voiced by Parliament, and I found they were open to dialogue and were prepared to provide all the explanations asked of them. Likewise, the Yemeni authorities are aware of the different approach in Europe to women's issues, which must not however be tackled by shutting the country out, but by fostering closer cultural and social relations which, even in Yemen, must lead to the necessary emancipation of women. I can testify personally to the existence of a sincere and proven desire for dialogue on the part of the Yemeni authorities who are actually asking for help with specific programmes to further improve human rights and conditions for women in Yemen.
Finally, I believe that the approval of the agreement between the European Union and Yemen must be seen as an opportunity to bring about closer Euro-Arab political and economic relations in a region which is of fundamental importance to world security. The European Union has often neglected the Arab and Mediterranean world and, in light of the current difficulties being experienced by the Middle East peace process, we can appreciate how important it is to have well-established relations with the Arab world.
Yemen is an active member of the Arab League, and the democratic experience which it is undergoing is all the more reason why it should become a political partner of the European Union. Because of its history and its economic structure, Yemen has a natural inclination towards a priority relationship with the European Union, an inclination which must be frustrated. In this regard, the economic and trade Cooperation Agreement which I am asking you to approve can only be a starting point for bringing about closer ties between this country and the European Union which, in my opinion, will be advantageous for Yemen and also for Europe.
Mr President, I would first like to thank Mr Pettinari very sincerely for his report and to congratulate him on the conclusions he reaches in it. I know that he has been able to contribute a great deal through his personal knowledge of the situation in the Yemen. This means, and I must say this straight away, that I find it all the more sad that the Cooperation Agreement was signed back in September and that we are just going through the motions by giving our assent to the agreement, so that the input of Mr Pettinari and the other people who cooperated on the report will have no influence at all on the shape of the agreement.
In this context I think it is particularly important that the agreement includes a future development clause. This means that the agreement is simply a basis that can be built upon in the future. Although the agreement is far more broadly based than the one drawn up in 1984, it is nevertheless important that this is just a basis. It is good that this agreement covers the extensions of tourism and the modernization and restructuring of the agriculture and fisheries sectors, because these are all signs that things have changed enormously in the Yemen in recent years.
We must remember what has been achieved there in just a few years: a country that was once a training centre for terrorists, and which used to be a channel for money destined for international terrorism, has in a few years achieved an incredible process of internal transformation and restructuring, which is of course associated with the reunification of the two parts of the country. It is logical that the Yemeni people should look to us for clear signs that we intend to offer them support and for suggestions as to how this relationship between the European Union and the Yemen can be developed further in the future.
Mr President, I also want to congratulate Mr Pettinari on his report. My colleagues from the Committee on Foreign Affairs, Security and Defence Policy and myself welcomed the particular agreement with the Republic of Yemen in December. We all know, and it has been said already, that the Yemen has made great progress recently in democratization and in respect for basic human rights. The support we are offering today is essential. Even though it is late it is important that this Parliament should extend this support if the Union is to see itself as a genuine buttress of fundamental human rights and the freedoms which we espouse worldwide. It provides an example and a message to other countries in the region which have very inferior human rights records and no respect for democratic methods.
Universal suffrage in elections to the Yemeni Parliament is especially praiseworthy in the context of the all-male electorates in neighbouring states in the region. I was one of Parliament's observers at the elections there last year. There were shortcomings but our observations were that they were free and fair elections, despite the fact that there were segregated polling stations, and I was dismayed to see that there were separate counts taking place for women voters. There was also a problem in that we were unable to visit certain areas for security reasons.
A number of other problems remain and some of them have already been alluded to. For example, the death penalty. Although it has not been implemented for several years, it remains in the Yemeni penal code. Existing minimum wage and child labour provisions should be enforced and improved. Literacy rates need to be improved, especially in the context of the elections where literacy was a huge problem. Action must be taken against the continued practice of female genital mutilation.
Various NGOs from inside and outside the Republic of Yemen approached me and my colleagues from time to time with criticism about certain corrupt practices and inefficiencies in the judicial system, about individual human rights abuses sometimes perpetrated by the security forces, and the arbitrary imprisonment of many thousands without due process. These people are taken into prison without proper documentation or proper charges being made. So, there are those problems but by linking the human rights clause in this agreement and the non-execution clause we are provided with further leverage in pressing for observance of these rights.
Finally, despite the problems therefore, I welcome the very positive approach taken by the rapporteur. I am sure that the benefits of cooperation will encourage further cooperation and democratization. I consider that Parliament must continue to press for ratification by the Yemen of important international human rights conventions and continue to take up individual cases of human rights abuses as they are presented to us. The Yemeni Government is listening to us and is taking note of what Parliament says.
Mr President, I too would like to congratulate Mr Pettinari on his report and, like Mr Habsburg-Lothringen, I regret that we are only debating this now after the ink has dried. Yemen is an interesting country in that it is one of the world's divided countries and a country which is now trying to overcome the problems of division. Indeed, the reunification process has not been without its setbacks and difficulties in the Yemen.
The agreement we are discussing today is the culmination of valuable cooperation between the EU and Yemen, dating back as far as 1979, as support given to Yemen for economic and development projects totalling ECU 58 million has gradually put the country into an economic and strategic position which suggests that further positive developments are guaranteed. I believe that another aspect of this positive situation, which Mrs Malone has already described, is the prevailing pluralistic democracy, which seems to be on the right path, despite the criticisms she mentioned, not to mention the cautious economic policy aimed at avoiding social dislocation. But I am sure that the whole thing will only become stable once the commitments of nearly ECU 2 billion made by last year's conference of donor countries become a reality, and soon. This agreement will round off, so to speak, the various agreements in the Mediterranean area. I also believe that Yemen will take this opportunity to prove to us that religious traditions and respect for human rights can certainly be combined.
Mr President, ladies and gentlemen, the resolution on the Pettinari report on the Cooperation Agreement between the European Community and the Republic of Yemen highlights three broad reasons which largely correspond to the areas of political, economic and human activity.
In the political arena, three main elements should be noted: firstly, the unification of Yemen and the attempts to reduce the internal splits between the north and the south; Secondly, also in this area, the democratic character of the regime indicated by the elections on 27 April 1997 which has continued ever since; and finally, the third political reason is the mandatory encouragement by the European Union in this area of personal and collective responsibility.
At an economic level, we have noted the implementation of progressive reforms which seek to avoid internal clashes in an economic context which remains difficult. Secondly, in this domain, combined economic policies are being sought and implemented. Finally one last point on the economic front, there are attempts to promote balanced trading; at present there is an imbalance generally in favour of the Union which must allow Yemen to sell its original products better.
Lastly, at a human level, we are taking into account, as necessary, the needs of the Yemeni people; they are extremely poor in comparison to us, and the emphasis is being placed on education and technical assistance, as well as the mandatory continuation of aid which contributes to the improvement of local rural development and the standard of living of the most disadvantaged people.
The combination of these reasons leads us to conclude that total cooperation is essential, and the UPE group will vote for Mr Pettinari's report on the Cooperation Agreement between the Union and the Republic of Yemen.
Mr President, the Republic of Yemen deserves a prize for effort. The Liberal group will therefore wholeheartedly agree with the Cooperation Agreement between Yemen and the Union.
The new agreement is an important adjustment of the agreement of 1984. This adjustment reflects the altered reality in Yemen. Whilst the agreement of 1984, as everyone knows, was signed with North Yemen, the new agreement applies to the reunited country. The unification of 1990 laid the foundation for harmonious development in the country. The riot threat in 1994, thankfully, strengthened the country.
The report shows that politicians are at last convinced of the need for democracy and human rights. Yemen occupies an exemplary position within the region. This is often forgotten, as the region is chiefly dominated by Saudi Arabia in a positive sense, it is said, and by Iraq in a negative sense. Foreign policy is directed at solving all disputes with neighbouring countries. Multi-party democracy works and the parliament is elected unanimously. The April parliamentary elections definitely deserve more than the benefit of the doubt. In the sphere of economics, too, things are put right in conjunction with the IMF. But we must obviously remain vigilant about the future.
Yemen is an extremely poor country in which democracy is still showing considerable gaps. That is why we wholeheartedly support the signing of this agreement which should contribute to the intensification of contacts with Yemen. The agreement should, on the one hand, be used to develop its economy and trade between the Union and Yemen.
On the other hand, much attention must be paid to improvements in the legal and the voting systems and in public administration. Further strengthening of democracy must remain an important focal point. The Yemeni government must make efforts to engender respect for human rights, to combat corruption, and to obtain further guarantees for press freedom. This Cooperation Agreement is a prize for effort, as I have already said, and the government of Yemen deserves support for the reforms, and a boost for further activities in this direction. The Union must seize this agreement, and intensify and diversify its efforts in the region. We should not merely focus on Saudi Arabia, but also on other countries, Yemen in particular.
I would like to thank Mr Pettinari and to voice my respect for his excellent report. I expected no less from him.
Mr President, for many years prior to the unification of North and South Yemen in 1990, development was held back by border wars between the two states and bitter internal struggles which periodically flared into civil war. Sadly, even since unification, Yemen has been the victim of the civil war of April to June 1994. Hopefully it will be possible to avoid any recurrence of such events and the country will be able to achieve an improved level of economic growth in future. This could provide the means of raising living standards for all Yemeni citizens, but in particular those living in poverty, deprivation and squalor, provided that this is not just left primarily to free market forces.
With this in view we should welcome the cooperation agreement before us today. It could make an important contribution to Yemen's forward march. This will also, however, require real improvement in the area of human rights. Last year this House approved a resolution which drew attention to serious human rights abuses, despite the fact that Yemen has agreed to some human rights conventions and incorporated them into its laws. Since April there have been numerous arrests although many of those arrested on unjustifiable grounds have now been released. One of the problems is that political security acts in a totally arbitrary manner and is responsible only to the President.
There are also Draconic punishments in the penal code of 1994. Women's rights are restricted although the situation is much better than in some other Arab states. This House should support the agreement but demand that the human rights situation is kept under close attention. Hopefully even those accused of participation in the 1994 civil war will be amnestied since this would be a vital step to national reconciliation. On this basis I support the report and the agreement.
Mr President, the new Cooperation Agreement concluded between the European Community and the Republic of Yemen has to be analysed within its historical context. The unification of Yemen was supported by a majority of the population in both states, but the new government had to face the obstacles of national reconciliation and the considerable economic deficit created by the civil war. As you know, Yemen has successfully tackled these challenges. Today, Yemen is a single country, a unified country, and the government is doing all it can to reconcile public opinion in the south, although certain elements both inside and outside Yemen continue to offer opposition. A united Yemen represents an important keystone, and the European Union fully supports it.
We consider that the process of democratization in Yemen is irreversible. The country held democratic general elections in 1993, followed by a second election last year. As Mrs Malone said, the international observers generally felt that both elections were fair and free, irrespective of whether certain shortcomings may have been detected.
The democratic process is still young and will need help, and I want to stress that the European Commission lent its support to governmental and non-governmental organizations during both elections, and is programming more aid in order to strengthen this young democracy. The Yemeni government has not only begun the process of transforming a strictly state-controlled economy into a free-market economy, but is also carrying out important reforms within a framework already agreed with the International Monetary Fund and the World Bank. In fact, during a meeting in Brussels in June 1997, a sum of ECU 1 300 million over three years was promised for this operation, and the international donors expressed their support for and appreciation of the government's efforts.
While these positive changes were taking place, the Yemeni government over the last decade has been exploring the possibility of establishing new, broader, modernized cooperation relations with the European Union. The new agreement was modelled on the Community's cooperation agreements with developing countries, and in February 1997 the Council approved the negotiation guidelines proposed by the Commission. Then, on 25 November, the agreement was signed. I believe this agreement can make a considerable contribution to the processes of modernization and economic development to which the Republic of Yemen has committed itself.
The agreement includes the promotion of the private sector and the establishment of permanent economic dialogue in various sectors. Furthermore, as several speakers have already said, this agreement includes the normal clause on respect for democracy and human rights as a basic principle of our cooperation. And in that respect, Mr President, I want to emphasize that the Yemeni government has accepted that obligation fully and unreservedly.
I want to thank the Committee on Development and Cooperation, the Committee on External Economic Relations and the Committee on Foreign Affairs, Security and Defence Policy for having realized the importance of this agreement (as does the European Commission), for having shown it this support, and for supporting it with a favourable vote.
Mr Commissioner, thank you for your speech.
The debate is closed.
The vote will take place in a few minutes.
Votes
Mr President, yesterday during the debate on this subject, it became clear that a large majority of the groups are thinking along the same lines. The various resolutions originally submitted by different groups were also a clear indication of this. Unfortunately, a majority of the groups decided to withdraw their resolutions, and we know that due to lack of flexibility the groups were no longer able to support our resolution, despite the fact that they largely agree with us on content. We would find it incredible if this Parliament were to vote in a majority vote against something with which it actually agrees in principle. That is why we are withdrawing our resolution. But we do say very clearly that even though it is human, it is not very elegant, Mr President.
The resolution is withdrawn.
The conciliation which is the basis of the present report had reached a number of acceptable compromises with the demands of the European Parliament concerning the concept of affordable price, the cost of universal service, consumer protection and service quality, protection of disabled users and number portability.
We can, therefore, support this report. It remains to be said, however, that a satisfactory state of the Open Network Provisions is one necessary condition of the liberalization of Telecom markets, and that, without strong intervention from parliament, they would have remained quite below the necessary standards of regulation. It would be useful, indeed, if the Commission and Council would prepare further action in related fields with more care and with considerably more attention to the concomitant necessities of regulation.
Pack report (A4-0012/98)
In 1994-1995 we held long and difficult negotiations to establish the grant for the Socrates programme.
The European Parliament played an important role in fixing the financial package at the reasonable level of ECU 850 million and in adding a clause for the review of funds at the half-way stage.
The Socrates programme has now shown its mettle. The promotion of education throughout life has been organized around this unique programme which operates from pre-school age up to the third level of university education.
Thanks to its vast range of activities, the opportunities offered to young people and to teachers have been increased tenfold, with the consequence that a real sense of European identity has developed.
Positive results recognized by everyone have been achieved by a large number of the 119 million people under 25 and the 4 million teachers. The enormous popularity for the European educational community must not be compromised two years before the end of the programme when eleven new countries are knocking at the door of the European Union and offering the opportunity for mutual enrichment.
We need the appropriate finance and we must widen the programme as far as possible, taking into account the latest technological developments, particularly in the area of information.
I am therefore in favour of the Pack report and the increase in financing, to the tune of ECU 70 million, for 1998 and 1999, which he stipulates for the Socrates programme. Like most of my colleagues, I only regret that the final compromise could not have been made on the basis of the additional 100 m proposed last June by the European Parliament.
Education and training have become the most important factor in the economic and social future of Europe. Acting to promote exchanges of students and ideas also promotes Europe and the single currency, and economic and monetary union. Let us not forget this when deciding on the budget.
If there is one area which unites our Parliament in stressing its importance, it is education, and more specifically mobility within education.
Mrs Pack and others have rightly highlighted that the Socrates programme is a fundamental instrument for young Europeans, both for their education and for adding a 'European' approach to their studies, and, more generally for a more open approach to others.
The programme even represents a point of reference for individuals who often only know about the actions of the Community through things which affect their own world or that of their children.
This is why I am voting for this report and for the budgetary increase finally decided upon by the Council of Ministers, not for Education but for Finance!!! We should note carefully the irony of Finance Ministers making cuts first of all in the education and culture sectors!
We can only hope that this historic decision is reproduced in other areas and that it can put an end to the general hypocrisy of the speeches.
The Council and Parliament have reached agreement on earmarking an additional sum of ECU 70 million for the Socrates training programme so it comes up to ECU 920 million. In today's Europe it is important to invest in the exchange of young people, which is why the Socrates training programme is a sensible measure. It provides an opportunity for young people from the whole of Europe to be able to train in other countries and to meet other young people from the rest of Europe. I therefore give the report my full support.
Socrates is a classic case of the advantages of Community intervention. The only lucid policy decision must be to strengthen this scheme for student and teacher exchanges at all levels of education.
Despite this evidence, however, Member States have hesitated for a long time before granting the necessary financial means to make it possible to do something they themselves had decided on: the extension of the scheme to countries that are applying to join the Union. The Commission proposed a 50 % increase, Parliament asked for 100 % and the Council decided on 25 %. For that reason the compromise solution was surprising, because in settling it at 70 % the Council finally decided in favour of a bigger increase than the Commission itself had suggested.
How are to we account for this unusual outcome? It is due to two important factors: the agreement between the Committee on Culture and the Committee on the Budgets, who made common cause and brought it into the 1998 Budget; and the committed and well-informed work of one Member, who has not shrunk from bringing direct pressure to bear on governments and stirring up public opinion. Politics needs passionate personal involvement and well-directed diplomatic activity.
I am therefore delighted to vote for this significant report.
Read report (A4-0023/98) and the Camisón Asensio report (A4-0027/98)
The Commission has drawn up a draft directive on telecommunications equipment which is to replace two Council Directives on telecommunications terminal equipment and ground station equipment in connection with satellites. In addition, the Commission is recommending increasing the scope of the Directive so that radio communications equipment is also covered by the rules. However, it is vital to allow for the fact that radio amateurs, who build their own transmission equipment, have no chance of living up to the tough demands for technical standards required by the directive. But nor is this necessary, because amateur equipment is not intended for sale. In the light of the fact that I, as protector of the Danish radio amateurs, have received a guarantee from the Commission that the radio amateurs' equipment is not covered by the directive, I give the report my full support.
Recommendation for 2nd reading by Mr Lehne (A4-0005/98)
I should like to comment briefly that this report, especially in view of the present financial crisis in Asia, which is essentially attributable to private debts, is broadly linked to the issue of banking supervision, the coordination and harmonization of which is a matter of urgency in the context of the internal market and the single currency.
This is relevant to the Lehne report given that, especially in relation to Amendment No 2, it may well be asked to what extent the 'duty of supervision or approval' to be imposed by Member States in turn requires a European framework system. This is, however, no reason to vote against the report, which is itself uncontentious.
Recommendation for second reading by Mr Parodi (A4-0411/97)
The Commission has proposed to update Directive 94/58/EEC, based on the international STCW Convention on the training conditions of seafarers. At our first reading in May last year, we asked the Council to take into consideration 35 amendments aimed at strengthening the original proposal.
Of these amendments, we are delighted to note that 20 were approved by the Community executive.
Our work involved supplying proposals relating to the training of seafarers.
How can we not take into account the human factor in accidents at sea (80 % of these accidents are due to human error).
I welcome the proposal of my colleague which calls for the creation of a European institute of training. Seafarers in the European Union are highly qualified as a result of their training; we must extend, preserve and communicate this knowledge. Our maritime industry which uses this workforce can only become more competitive as a result.
In conclusion, I think about the thousands of young people who aspire to the noble occupation of seafarer. We must offer them the prospect of serious training. Our colleague's proposal is a step in the right direction.
White report (A4-0010/98)
We must get rid of the idea that when something is not going too well in the Member States, it is high time for Europe to step in. Of course I recognize that the living conditions of many animals in zoos are very poor. I support the position which Ms McKenna recently took, namely that a zoo is a totally unsuitable place for large numbers of animals. But that is another subject. Mr White's report is about whether you should make European-wide regulations for zoos. I categorically believe not, which is why I voted against the report.
The fact is that the arguments for European legislation on zoos are not very strong. This is one of the topics on which the European Union has overstretched itself. Quite rightly, the Council in Edinburgh blew the whistle on the Commission. But in his report Mr White wants to return to the pre-Edinburgh stage: he wants a directive, not a recommendation, and he wants a directive based on legal basis 100A and 130S to boot. The other day I gave this example to a group of Dutch members of local authorities who were visiting. They soon agreed that this is an issue Brussels has nothing to do with. And these people were not even my own grassroots supporters!
From a legal point of view the European Parliament occupies an equally weak position. According to the subsidiarity principle, the Union has no authority in this area, and should therefore not act in this case. The discussion about the legal instrument is therefore completely superfluous. At best we can ponder whether or not to make a recommendation. In view of the seriousness of the situation in many zoos, it seems to me that a recommendation would be in order.
The Commission's comprehensive draft recommendation (almost a directive) is quite sufficient. The Member States and the zoos have their hands full with this, leaving aside the cost implications. I do not doubt their good intentions, but a directive would be too much of a good thing.
The new protocol on the wellbeing of animals which is included in the Treaty of Amsterdam commits the Community and its Member States to bear that requirement in mind, while it also invalidates the decision on the incorrect application of the principle of subsidiarity in this matter.
Everybody knows that as far as wellbeing is concerned, the circumstances of animals in zoos are far from adequate. Such circumstances are not even guaranteed sufficiently in Member States' own legislation.
Nor is it a simple matter to provide an appropriate environment for many animals, such as killer whales, dolphins, bears, etc. It is also important to bear in mind the suffering and change of habits imposed on the various species by this captivity, which is of a clearly commercial nature.
At the time, I expressed these same sentiments with respect to the report prepared by Mr Scott-Hopkins, whom I had the honour of accompanying on a visit to Madrid zoo. Today I will of course support everything that Mr White says, because a recommendation alone, as the Commission knows very well, will not solve anything, and what we need is a solution to this problem.
Since this is an urgent matter, I agree with the rapporteur that only a directive is capable of making sure that animals in captivity in the European Union's zoos get the protection they deserve, if the Commission also matches deeds with words and thereby fulfils the Treaty of Amsterdam.
We have chosen to abstain in the final vote on the report. We do not think that the EU should draw up detailed legislation in all areas. We therefore reject the Committee's proposal for a change in the legal basis and the formulation as a directive. However, we do think it is worthwhile to have extensive cooperation on issues of animal protection. It would be best, however, if this cooperation were formulated through recommendations and conventions at a pan-European level.
Today the Danish Social Democrats voted in favour of having a directive on the keeping of wild animals in zoos instead of the position which was recommended by the Commission, because we believe it is important to have proper rules throughout the EU. Zoos are either private or publicly owned and the standards can vary greatly. Properly run zoos fulfil many functions, such as scientific research, education and the preservation of species. Zoos which are only run for profit should be watched closely. There are far too many examples of zoos where the animals suffer, and there is very good reason to check that the international conventions on the keeping of and trading in wild animals, which the EU is a party to, are fully respected. That is why we are in favour of rules and support the report, even though we know well that there are many who will champion respect for the principle of subsidiarity and say that the EU has no power in this matter. We would like to see it put to the test. The trade in or exchange of endangered or vulnerable species is governed by the Convention on International Trade in Endangered Species of Wild Fauna and Flora. Zoos are allowed to import, export or exchange any animal in connection with work on the preservation of species. EU rules in this area could help to check that the international agreements are upheld.
Sadly, it is true that the conditions in zoos around the EU often leave much to be desired. The Commission is therefore presenting a proposal for a recommendation to improve the quality of the Union's zoos, which is very positive. The White report wants the recommendation to be changed from a non-binding to a legally-binding directive, which I cannot support.
To draw attention to bad conditions by drawing up recommendations is very positive. This should happen more often and would support the large number of laws and directives which the EU draws up, which I think would be appreciated by the citizens.
The fact that there is a set of guidelines intended to systematize and harmonize the legislative framework of the various States regarding the keeping of wild animals in zoological gardens is of course a positive step. Positive as it is, it is equally true that we have been expecting that legislative framework to produce actual laws for some years now, but that action has been delayed a number of times for various reasons.
The report essentially attempts to alter the guideline framework suggested by the Council, by turning it into a directive, with the backing of a wide consensus of opinion among the many associations and organizations in the European Union which work for the preservation and protection of animals.
The report deserves our support, although it might have gone further. The fact is that it could and should also have covered permanent private collections, even those to which the public are not allowed to have access, since the conditions in which animals are kept ought to be uniform and universal.
Similarly, it might have dealt with aspects relating to educational and teaching elements, in order to discourage the keeping of wild animals outside their habitat. This aspect should also have been taken into account in the actual licensing of new public and private exhibitions.
I hope our vote in favour will help make it possible to make good the deficiencies and improve the text as soon as the opportunity arises to revise it.
I am voting in favour of the White report on the keeping of wild animals in captivity, since it is time we put an end to the present free-for-all, with its suffering and lack of openness.
Without wishing to question the love of animals shown by the owners and managers of many small zoos, it is obvious that many of these places do not comply with minimum conditions and that the veterinary services available are not of the technically specialized type needed for 'exotic' species of animals.
What the European Parliament now demands, and is reinforcing by voting on this report in part-session, is that compulsory standards should be introduced throughout the territory of the Union - including during transport - and that means of ensuring supervision, openness and animal welfare should be strengthened.
All proposals which improve the living conditions of animals in general and in zoos in particular are worth supporting. We are basically in favour of the proposals contained in the White report. However, we think that this is a matter which should be regulated by the individual Member States because of the principle of subsidiarity.
The intention of this report is very proper. However, I think this is a matter for the Member States. Democracy and national self-determination are an overriding principle. You cannot justify restrictions on democracy by the fact that it serves a good cause. Therefore, I have voted against the report's proposal (Amendment No 1) that there should be a directive in this area.
Recommendation on racism (B4-0108/98)
We voted for the resolution to show our abhorrence of racism, but we cannot support the wording in favour of Greater Union.
The motion for a resolution by Mr Mohamed Ali deals with a serious subject: racism, xenophobia, anti-Semitism. As a secondary subject he has also added the results of the European Year Against Racism, which would seem to be on a different level.
A theme of this type warrants a clear and rigorous elaboration of the moral options and a serious approach in the exposition of the facts and ideas. The text proposed to us hardly meets these requirements.
There is no mention of the moral and spiritual foundations for absolute rejection of racism: the equal dignity of every human being from his or her conception until his or her natural death, regardless of race, social condition - be it high or low -, religion, state of health or age. The omission of these founding principles weakens the impact of the resolution.
Furthermore, the text mixes up proposals to which one could not subscribe, for example, the call for exemplary behaviour from teachers, with inadmissible ideological proposals, such as the idea of 'positive discrimination' , which obviously runs counter to the fight against discrimination.
Moreover, the rapporteur mixes up notions which have nothing to do with one another, such as racism and nationalism.
He plays with dangerous notions such as the detection of possible racist, xenophobic or nationalist tendencies which could pave the way towards an implausible inquisition of thoughts.
Certain considerations are obscure, for example, factor H which either expresses an obvious fact, or involves some incomprehensible ulterior motives.
Lastly, he refers to the Amsterdam Treaty, which, for the time being, is not part of the legal order of the Community since it has not been ratified by any of the Member States.
For these reasons, we were unable to vote for the resolution.
It will come as no surprise that, as a socialist and Frenchman, I support without reserve the questions and inquiries of our colleague, Mr Ali. I warmly congratulate him for them!
I would add my voice to his in the questions relating to the intentions of the Commission on possible demonstrations linked to the European Year against Racism and on putting in place the European Observatory against Racism. These are fundamental questions. I would add that they are not politically neutral questions; they are linked largely to the misery which affects an increasing number of our fellow citizens, which is no justification for them.
I believe that under no circumstances can we excuse this minority of Europeans who swear allegiance to the extreme right which is bogged down in xenophobia and highly reactionary nationalism - the situation is much too grave.
I, too, would like to give a warning to the fringe of representatives upholding the right wing who think they can maintain their positions by forming alliances or by aligning themselves with the positions of the most extreme parties. I hope that they will never forget that they are playing into the hands of the extreme right and will not even recover the voters who have left them.
History teaches us that all parties of the extreme right bear within them the seeds of violence, and this violence always gives rise to tragedy.
This resurgence of hate in a majority of countries shows us that the 'demon' which our fathers and some of us fought against is not dead, and the best way to pay our respects to those to whom we owe our freedom... is to continue their fight.
We have voted for the current resolution on racism. We fully support the resolution's basic spirit of anti-racism and humanism. In spite of this we have objections on three points:
1.We do not think the immigration policies of the Member States should be harmonized.2.We do not think that criminal issues, such as the criminalization of racist organizations, should be decided at EU level.3.We would like to stress that work on human rights takes place mainly within the framework of the Council of Europe and that the EU should not try to take over matters from this pan-European institution.
Although the Members from the Austrian Freedom Party will vote for the motion for a resolution in the final vote, this does not signify that they accept the content of all the points.
We reject a European Charter on the Rights of Immigrants just as we reject European harmonization of criminal law or the abolition of the principle of mutual criminal liability for certain criminal offences.
Thors report (A4-0008/98)
The report highlights a number of deficiencies in relation to the observance of Community rules in individual Member States. It also describes the observance by individual Member States of international agreements entered into by the EU.
The amount of EU rules is constantly growing. Earlier messages about fewer but better rules have got no further than words. The amount of EU rules makes the regulatory system difficult to comprehend and is a cause of problems with implementing and applying the rules in the Member States. Another reason may be that the rules which are not perceived as important or essential, or which are perceived as interfering, are not implemented or are implemented last. However, in principle, the proposal in the report is good, which is why I have voted for it.
Izquierdo Collado Report (A4-0407/97)
I voted against the Izquierdo Collado report on trans-European hydrographic systems because, as I see it, by recommending a water policy based on transfers, it runs contrary to the sense and scope of the current discussions on the framework directive on water, and the water regulations existing in international law, particularly those contained in the Helsinki and Espoo Conventions, for the protection of states which share rivers. Apart from anything else, the exclusive option for water-transfer calls into question the European legislation on environmental impact itself. A water quantity policy, which is highly important in southern Europe, cannot be separated from the aspects of quality and solidarity; and, above all, in hydrographic basins covering several Member States, the achievement of compatibility of interests is the keystone of the policy to be adopted.
This is an initial report. The European Parliament will soon have an opportunity to decide on the framework directive in the legislative process. I wanted, however, to be sure of emphasizing this warning from the outset, so that the differences will be noted at this stage.
How could anybody refuse to vote for Mr Izquierdo Collado's report on trans-European hydrological networks?
Those of us who have experience of working on environmental matters know that all ambitious projects require the appropriate impact assessments, which are now unavoidable. Therefore, to use that as an argument for voting against this report makes no sense. The fact is that extensive areas of the Community suffer cycles of unbearable drought, and without water there can be no life, progress or solidarity.
The water problem is not just qualitative but also quantitative. In fact, this problem has only one solution: transEuropean hydrological networks.
It is in that spirit that my positive vote is a vote for solidarity.
The Danish Social Democrats are following the voting list of the Group of the Party of European Socialists for the report by Mr Collado on the technical feasibility of transEuropean hydrological networks. But we would like to point out that people should be extremely wary of embarking on projects which are aimed at expanding these hydrological networks. It will always be necessary first to carry out a fundamental investigation of the concrete cases where such a project could be realized. First and foremost people should make sure that the problem cannot be solved by more appropriate management of existing resources. This should be understood broadly and should therefore include the consideration of possible conversion of agriculture and industrial production. Conversion of agriculture is necessary, for example, in cases where certain water-intensive crops are grown in an area which is troubled by drought, and where people also grow these crops far outside their natural season. That is an example of a wrong way of thinking, and it should be changed before people embark on alternative solutions to the problem of water shortages.
It is certainly true that water resources are unequally distributed within the European Union, as are areas of fertile arable land, iron and coal deposits, the number of hours of sunshine as well as cold and snow. When Europe's climate and natural resources were created there was no thought of a European Union, which was perhaps fortunate. Think how monotonous Europe would have looked if the distribution had been equal everywhere.
The Member States, their governments and taxpayers have, through greater or lesser efforts, taken care of resources and evened out differences in the awareness that long-term, ecologically-sustainable investments are worthwhile.
The report proposes the creation of an institutional framework for trans-European hydrological networks, the aim of which shall be a more uniform distribution of water resources within the Union. The thought alone is absurd. A country's national resources are and should remain a national concern.
Distribution and economic investments in a Member State or a region should be decided by the country's parliament and be paid for by the taxpayers. Of course, as always, cooperation, agreements and economic investments between two or more countries are positive. But decisions and measures should, as is customary, take place through intergovernmental agreements. The management of the Member States' natural resources is not an area of competence for the EU, unless the EU intends to become a state.
This is one of the most important strategic issues for Europe. Water will be the fundamental resource of the 21st century. It will be at the heart of conflicts between countries suffering from drought and those which are still able to irrigate their crops. In other words, the issue at stake here is the very source of life.
So how could we refuse this source of all riches to our neighbours, and particularly Spain where the hills of Murcia and now even Catalonia once more bear the marks of increasing desertification? The Heurta de Valencia, the Tribunal 'de los Aguas' , or the inspired mastery of water in the Sierra Nevada taking it to the jewel of 'Granada' Spain's history could be summed up as a battle for water.
And so, quite spontaneously, its neighbour, France, and in particular the region of Languedoc-Roussillon would like to help, bring aid, share and offer from its bounty. Look at the plentiful water resources of the Rhône! It is tempting to siphon some of it off towards the Ebro basin.
And this is precisely the sense of the project for a trans-European water network, from which the LanguedocRoussillon project has come, transporting water from the Rhône over some 320 km to the Pyrenees, before flowing onwards towards Barcelona..
It is a huge undertaking, with investments of over FF 7 billion. It is a beautiful, grand and seductive project, but yet it harbours many dangers.
There is the ecological danger for the miraculous Camargue region, where it is not yet known if there will be an increase in salinity levels when the pressure from the Rhône water mass is reduced.
But there is also the danger of a casus belli in waiting, the day when France too is touched by drought and turns off the tap to Spain. Moreover, we are told that 'any schemes for water supplies like this would be 'irreversible'. They could not be challenged in the short or medium term!'
Tomorrow, France will have no choice but to go to war with Spain over water. The only alternative is to deprive our market gardeners, our tree-growers, our farmers and our people of Languedoc of the water which they need, but which has been given to others.
In the name of the near future and of good relations with our neighbours, we would prefer to say no now. We must think of our own people before others, even if they are our brothers.
That concludes Voting Time.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 12.10 p.m.